 

EXHIBIT 10.3

 



FORM OF

 

INDEMNIFICATION AGREEMENT

 

This Indemnification Agreement is effective as of August 19, 2013 (this
“Agreement”), and is between Advaxis, Inc., a Delaware corporation (the
“Company”), and [           ] (“Indemnitee”).

 

Background

 

The Company believes that, in order to attract and retain highly competent
persons to serve as directors or in other capacities, including as officers, it
must provide such persons with adequate protection through indemnification
against the risks of claims and actions against them arising out of their
services to and activities on behalf of the Company.

 

Indemnitee is a director, officer or, if applicable, an advisory committee
member of the Company or a subsidiary, if any, of the Company, or the Company
desires and has requested Indemnitee to serve as a director, officer or advisory
committee member of the Company or any subsidiary of the Company and, in order
to induce the Indemnitee to serve or continue to serve as a director, officer or
advisory committee member of the Company or any subsidiary of the Company, the
Company is willing to grant the Indemnitee the indemnification provided for
herein. Indemnitee is willing to so serve, or continue to so serve, on the basis
that such indemnification be provided.

 

The Amended and Restated By-laws of the Company (the “By-laws”) require
indemnification of the officers and directors of the Company. Indemnitee may
also be entitled to indemnification pursuant to the General Corporation Law of
the State of Delaware (the “DGCL”). The By-laws and the DGCL expressly provide
that the indemnification provisions set forth therein are not exclusive, and
thereby contemplate that contracts may be entered into between the Company and
members of the board of directors, officers and other persons with respect to
indemnification.

 

This Agreement is a supplement to and in furtherance of the Certificate of
Incorporation of the Company, as amended (the “Certificate of Incorporation”),
the By-laws, any employment agreement between Indemnitee and the Company or any
of its subsidiaries and applicable law, and shall not be deemed a substitute
therefor, nor to diminish or abrogate any rights of Indemnitee thereunder.

 

The parties by this Agreement desire to set forth their agreement regarding
indemnification and the advancement of expenses.

 

In consideration of Indemnitee’s service or continued service to the Company and
the covenants and agreements set forth below, and for other good and valuable
consideration, the receipt and adequacy of which are hereby acknowledged, the
parties hereto, intending to be legally bound, hereby agree as follows.

 



 

 

  

Section1.                Indemnification.

 

(a)                To the fullest extent permitted by law, including, without
limitation, the DCGL, the Company shall indemnify Indemnitee if Indemnitee was
or is made or is threatened to be made a party to or a participant in, or is
otherwise involved in, as a witness or otherwise, any threatened, pending or
completed action, suit or proceeding (whether brought by a third party, by or in
the right of the Company, or otherwise), whether civil, criminal, administrative
or investigative and whether formal or informal, including appeals, by reason of
(i) the fact that Indemnitee is or was or has agreed to serve as a director,
officer, employee or agent of the Company (including its subsidiaries) or, while
serving as a director, officer, employee or agent of the Company (including its
subsidiaries), is or was serving or has agreed to serve at the request of, or to
represent the interests of, the Company as a director, officer, advisory
committee member, employee or agent (which, for purposes hereof, shall include
serving as a trustee, fiduciary, partner, manager or in any similar capacity) of
one or more subsidiaries of the Company or any other another corporation,
limited liability company, partnership, joint venture, trust, employee benefit
plan or other enterprise, including any charitable or not-for-profit public
service organization or trade association, including any such service which
imposes duties on, or involves services by, Indemnitee with respect to an
employee benefit plan, its participants or beneficiaries, and/or (ii) any action
by or omission, or alleged action or omission of Indemnitee in connection with
such status ((i) and (ii), collectively, Indemnitee’s “Corporate Status”).

 

(b)               To the fullest extent permitted by law, including, without
limitation, the DCGL, the indemnification provided by this Section 1 shall be
from and against all loss and liability suffered including, without limitation,
any and all (i) expenses (including, without limitation, attorneys’ fees),
judgments, fines, penalties and amounts paid in settlement actually and
reasonably incurred by or on behalf of Indemnitee in connection with such
action, suit or proceeding, including any appeals, (ii) any liability pursuant
to a loan guaranty or otherwise, for any indebtedness of the Company or any
subsidiary of the Company, including, without limitation, any indebtedness which
the Company or any subsidiary of the Company has assumed or taken subject to,
and (iii) any liabilities which Indemnitee incurs as a result of acting on
behalf of the Company (whether as a fiduciary or otherwise) in connection with
the operation, administration or maintenance of an employee benefit plan or any
related trust or funding mechanism (whether such liabilities are in the form of
excise taxes assessed by the United States Internal Revenue Service, penalties
assessed by the United States Department of Labor, restitutions to such a plan
or trust or other funding mechanism or to a participant or beneficiary of such
plan, trust or other funding mechanism, or otherwise).

 

(c)                If Indemnitee is entitled under any provision of this
Agreement to indemnification by the Company for some or a portion of loss and
liability claimed but not, however, for all of the total amount thereof, the
Company shall nevertheless indemnify Indemnitee for the full portion thereof to
which Indemnitee is entitled.

 

Section2.                Advance Payment of Expenses.

 

To the fullest extent permitted by law (including, without limitation, the
DGCL), expenses (including, without limitation, attorneys’ fees) incurred by
Indemnitee in appearing at, participating in or defending any action, suit or
proceeding or in connection with an interpretation or enforcement action, suit
or proceeding as contemplated by Section 3(e), shall be paid by the Company in
advance of the final disposition of such action, suit or proceeding within
fifteen (15) business days after receipt by the Company of a statement or
statements from Indemnitee requesting such advance or advances from time to
time. The Indemnitee hereby undertakes to repay any amounts advanced (without
interest) if, when and only to the extent that it is ultimately determined by a
final judicial determination (as to which all rights of appeal therefrom have
been exhausted or lapsed) that Indemnitee is not entitled under this Agreement
to be indemnified by the Company in respect thereof. Such undertaking shall be
unsecured and is hereby accepted by the Company without reference to
Indemnitee’s ability to make any such payment. No other form of undertaking
shall be required of Indemnitee other than the execution of this Agreement. This
Section 2 shall be subject to Section 3(b) and Section 3(e), and shall not apply
to any claim made by Indemnitee for which indemnity is excluded pursuant to
Section 6.

 



 

 



 

Section3.                Procedure for Indemnification; Notification and Defense
of Claim.

 

(a)                Promptly after receipt by Indemnitee of notice of the
commencement of any action, suit or proceeding, Indemnitee shall, if a claim in
respect thereof is to be made against the Company hereunder, notify the Company
in writing of the commencement thereof. The failure to promptly notify the
Company of the commencement of the action, suit or proceeding, or of
Indemnitee’s request for indemnification, will not relieve the Company from any
liability that it may have to Indemnitee hereunder or otherwise, except to the
extent the Company is actually and materially prejudiced in its defense of such
action, suit or proceeding as a result of such failure or delay, and any such
failure or delay shall not constitute a waiver by Indemnitee of any rights under
this Agreement or otherwise. To obtain indemnification under this Agreement,
Indemnitee shall submit to the Company a written request therefor including such
documentation and information as is reasonably available to Indemnitee and is
reasonably necessary to enable the Company to determine whether and to what
extent Indemnitee is entitled to indemnification.

 

(b)               With respect to any action, suit or proceeding of which the
Company is so notified as provided in this Agreement, the Company shall, subject
to the last two sentences of this paragraph, be entitled to assume the defense
of such action, suit or proceeding, with counsel reasonably acceptable to
Indemnitee, upon the delivery to Indemnitee of written notice of its election to
do so. After delivery of such notice, approval of such counsel by Indemnitee and
the retention of such counsel by the Company, the Company will not be liable to
Indemnitee under this Agreement for any subsequently-incurred fees of separate
counsel engaged by Indemnitee with respect to the same action, suit or
proceeding unless the employment of separate counsel by Indemnitee has been
previously authorized in writing by the Company. Notwithstanding the foregoing,
if (i) Indemnitee reasonably believes that the use of counsel selected by the
Company to represent Indemnitee would present such counsel with an actual or
potential conflict of interest, (ii) the named parties in any such action, suit
or proceeding (including any impleaded parties) include the Company or any
subsidiary of the Company and Indemnitee, and Indemnitee reasonably believes
that there may be one or more legal defenses available to him that are different
from or in addition to those available to the Company or such subsidiary, or
(iii) Indemnitee reasonably believes that any such representation by such
counsel would be precluded under the applicable standards of professional
conduct then prevailing, then the Company will not be entitled, without the
written consent of Indemnitee, to assume such defense. In addition, the Company
will not be entitled, without the written consent of Indemnitee, to assume the
defense of any claim brought by or in the right of the Company.

 



 

 

 

(c)                To the fullest extent permitted by law (including, without
limitation, the DGCL), the Company’s assumption of the defense of an action,
suit or proceeding in accordance with paragraph (b) above will constitute an
irrevocable acknowledgement by the Company that any loss and liability suffered
by Indemnitee and expenses (including, without limitation, attorneys’ fees),
judgments, fines and amounts paid in settlement by or for the account of
Indemnitee incurred in connection therewith are indemnifiable by the Company
under Section 1 of this Agreement.

 

(d)               Upon written request by Indemnitee for indemnification
pursuant to Section 3(a), a determination with respect to Indemnitee’s
entitlement thereto shall be made by the Company pursuant to this Section 3(d).

 

(i)                 The determination whether to grant Indemnitee’s
indemnification request shall be made promptly (but within the applicable time
period specified in Section 3(d)(iv) and in the specific case by one of the
following methods: (A) by a majority vote of the Disinterested Directors, even
though less than a quorum of the Board, or by decision of the sole Disinterested
Director, if such is the case, (B) by a committee of at least three
Disinterested Directors designated by a majority vote of the Disinterested
Directors, even though less than a quorum of the Board; (C) if there are no
Disinterested Directors or, if such Disinterested Director(s) so direct, by
Independent Counsel in a written opinion to the Board, a copy of which shall be
delivered to Indemnitee, or (D) where there has been a Change in Control, by
Independent Counsel in a written opinion to the Board, a copy of which shall be
delivered to Indemnitee.

 

(ii)               In the event the determination of entitlement to
indemnification is to be made by Independent Counsel pursuant to Section
3(d)(i), the Independent Counsel shall be selected as provided in this Section
3(d)(ii). If a Change in Control shall not have occurred, the Independent
Counsel shall be selected by a majority vote of the Disinterested Directors,
even though less than a quorum of the Board, or by decision of the sole
Disinterested Director, if such is the case, and the Company shall give written
notice to Indemnitee advising him of the identity of the Independent Counsel so
selected. If either there are no Disinterested Directors or a Change in Control
shall have occurred, the Independent Counsel shall be selected by Indemnitee,
and Indemnitee shall give written notice to the Company advising it of the
identity of the Independent Counsel so selected. In either event, Indemnitee or
the Company, as the case may be, may, within ten (10) days after such written
notice of selection shall have been given, deliver to the Company or to
Indemnitee, as the case may be, a written objection to such selection; provided,
however, that such objection may be asserted only on the ground that the
Independent Counsel so selected does not meet the requirements of Independent
Counsel, and the objection shall set forth with particularity the factual basis
of such assertion. Absent a proper and timely objection, the person or firm so
selected shall be retained as Independent Counsel. If such written objection is
so made and substantiated, the Independent Counsel so selected may not serve as
Independent Counsel unless and until such objection is withdrawn or the Delaware
Court has determined that such objection is without merit. If, within thirty
(30) days after the submission by Indemnitee of a written request for
indemnification pursuant to Section 3(a), no Independent Counsel shall have been
selected and not objected to, either the Company or Indemnitee may petition the
Delaware Court for resolution of any objection which shall have been made by the
Company or Indemnitee to the other’s selection of Independent Counsel and/or for
the appointment as Independent Counsel of a person or firm selected by such
court or by such other person or firm as such court shall designate, and the
person or firm with respect to whom all objections are so resolved or the person
or firm so appointed shall act as Independent Counsel under Section 3(d)(i).
Upon the due commencement of any judicial proceeding pursuant to Section 3(e),
Independent Counsel shall be discharged and relieved of any further
responsibility in such capacity (subject to the applicable standards of
professional conduct then prevailing). The Company agrees to pay the reasonable
fees and expenses of the Independent Counsel.

 



 

 

 

(iii)             Indemnitee shall cooperate with the person(s) or firm making
such determination with respect to Indemnitee’s entitlement to indemnification,
including providing to such person(s) or firm upon reasonable advance request
any documentation or information which is not privileged or otherwise protected
from disclosure and which is reasonably available to Indemnitee and reasonably
pertinent to such determination. Any expenses incurred by Indemnitee in so
cooperating with the person(s) or firm making such determination shall be borne
by the Company (irrespective of the determination as to Indemnitee’s entitlement
to indemnification) and the Company hereby indemnifies and agrees to hold
Indemnitee harmless therefrom.

 

(iv)             If the person(s) or firm empowered or selected under Section
3(d)(i) to determine whether Indemnitee is entitled to indemnification shall not
have made a determination within thirty (30) days after receipt by the Company
of the request therefor (or, in the case of a decision to be made by Independent
Counsel, within thirty (30) days after the appointment of such Independent
Counsel), the requisite affirmative determination of entitlement to
indemnification shall, to the fullest extent not prohibited by law, be deemed to
have been made and Indemnitee shall be entitled to such indemnification, absent
(A) a misstatement by Indemnitee of a material fact, or an omission of a
material fact necessary to make Indemnitee’s statement not materially
misleading, in connection with the request for indemnification, or (B) a
prohibition of such indemnification under the DGCL; provided, however, that such
period may be extended for a reasonable time, not to exceed an additional thirty
(30) days, if the person(s) or firm making the determination with respect to
entitlement to indemnification in good faith requires such additional time for
the obtaining or evaluating of documentation and/or information relating
thereto.

 

(v)               For purposes of this Agreement, the termination of any action,
suit or proceeding, by judgment, order, settlement (whether with or without
court approval) or conviction, or upon a plea of nolo contendere or its
equivalent, shall not create a presumption that Indemnitee did not meet any
particular standard of conduct or have any particular belief or that a court has
determined that indemnification is not permitted by law. In addition, neither
the failure of the Board or Independent Counsel to have made a determination as
to whether Indemnitee has met any particular standard of conduct or had any
particular belief, nor an actual determination by the Board or Independent
Counsel that Indemnitee has not met such standard of conduct or did not have
such belief, prior to the commencement of legal proceedings by Indemnitee to
secure a judicial determination that Indemnitee should be indemnified under law
shall be a defense to Indemnitee’s claim or create a presumption that Indemnitee
has not met any particular standard of conduct or did not have any particular
belief.

 

(vi)             Indemnitee shall be entitled to indemnification for any action
or omission to act undertaken (A) in good faith reliance upon the records of the
Company, including its financial statements, or upon information, opinions,
reports or statements furnished to Indemnitee by the officers or employees of
the Company or any of its subsidiaries in the course of their duties, or by
committees of the Board, or by any other person or entity as to matters
Indemnitee reasonably believes are within such other person’s or entity’s
professional or expert competence, or (B) on behalf of the Company in
furtherance of the interests of the Company in good faith in reliance upon, and
in accordance with, the advice of legal counsel or accountants, provided such
legal counsel or accountants were selected with reasonable care by or on behalf
of the Company. In addition, the knowledge and/or actions, or failures to act,
of any director, officer, agent or employee of the Company shall not be imputed
to Indemnitee for purposes of determining the right to indemnity hereunder. The
provisions of this Section 3(d)(vi) shall not be deemed to be exclusive or to
limit in any way the other circumstances in which Indemnitee may be deemed to
have met the applicable standard of conduct set forth in this Agreement.

 



 

 

 

(e)                In the event that (A) a determination is made pursuant to
Section 3(d)(i) that Indemnitee is not entitled to indemnification under this
Agreement, (B) no determination of entitlement to indemnification is made
pursuant to Section 3(d)(i) within the applicable time period set forth in
Section 3(d)(iv), (C) payment of indemnification not made within ten (10) days
after (1) a determination has been made that Indemnitee is entitled to
indemnification or, as contemplated by Section 3(b), the Company has
acknowledged such entitlement, or (2) receipt by the Company of a written
request therefor pursuant to the last sentence of Section 3(d)(iii), (D)
advancement of expenses is not timely made in accordance with Section 2, or (E)
the Company or any other person or entity takes or threatens to take any action
to declare this Agreement void or unenforceable, or institutes any litigation or
any other action, suit or proceeding designed to deny, or to recover from, the
Indemnitee the benefits provided or intended to be provided to Indemnitee
hereunder, Indemnitee shall be entitled to pursue an adjudication in any court
of competent jurisdiction interpreting this Agreement or establishing or
enforcing Indemnitee’s right to indemnification or advancement of expenses under
this Agreement or any law. Indemnitee’s expenses (including, without limitation,
attorneys’ fees) incurred in connection with seeking an interpretation of this
Agreement or successfully establishing or enforcing Indemnitee’s right to
indemnification or advancement of expenses Agreement or any law, in whole or in
part, in any such action, suit or proceeding or otherwise shall also be
indemnified by the Company to the fullest extent permitted by law (including,
without limitation, the DGCL). The Company shall not oppose Indemnitee’s right
to any such adjudication.

 

(i)                 Any judicial proceeding commenced pursuant to this Section
3(e) shall be conducted in all respects as a de novo determination on the merits
and Indemnitee shall not be prejudiced by reason of either (A) an adverse
determination by the Company or Independent Counsel pursuant to Section 3(d)(i)
that Indemnitee is not entitled to indemnification, or (B) the absence of a
determination that Indemnitee is entitled to indemnification, if such was the
case.

 

(ii)               If a determination shall have been made pursuant to this
Section 3(d)(i) that Indemnitee is entitled to indemnification, the Company
shall be bound by such determination in any judicial proceeding commenced
pursuant to this Section 3(e), absent (A) a misstatement by Indemnitee of a
material fact, or an omission of a material fact necessary to make Indemnitee’s
statement not materially misleading, in connection with the request for
indemnification, or (B) a prohibition of such indemnification under applicable
law (including, without limitation, the DGCL).

 

(iii)             The Company shall, to the fullest extent not prohibited by
applicable law (including, without limitation, the DGCL), be precluded from
asserting in any judicial proceeding commenced pursuant to this Section 3(e)
that the procedures and presumptions of this Agreement are not valid, binding
and enforceable and shall stipulate in any such court that the Company is bound
by all the provisions of this Agreement.

 



 

 

 

(f)                Indemnitee shall be presumed to be entitled to
indemnification and advancement of expenses under this Agreement upon submission
of a request therefor in accordance with Section 2 or Section 3, and in any
action, suit or proceeding by Indemnitee to enforce this Agreement, as the case
may be. The Company shall have the burden of proof in overcoming such
presumption, and such presumption shall be used as a basis for a determination
of entitlement to indemnification and advancement of expenses unless the Company
overcomes such presumption by clear and convincing evidence.

 

Section4.                Insurance and Subrogation.

 

(a)                The Company shall use commercially reasonable efforts to
purchase and maintain a policy or policies of insurance with reputable insurance
companies with A.M. Best ratings of “A” or better, providing Indemnitee with
coverage for any liability asserted against, and incurred by, Indemnitee or on
Indemnitee’s behalf by reason of Indemnitee’s Corporate Status, whether or not
the Company would have the power to indemnify Indemnitee against such liability
under the provisions of this Agreement. Such insurance policies shall have
coverage terms and policy limits at least as favorable to Indemnitee as the
insurance coverage provided to any other director, officer, employee, advisory
committee member or agent of the Company. If the Company has such insurance in
effect at the time the Company receives from Indemnitee any notice of the
commencement of an action, suit or proceeding, the Company shall give prompt
notice of the commencement of such action, suit or proceeding to the insurers in
accordance with the procedures set forth in the applicable policy or policies.
The Company shall thereafter take all necessary or desirable action to cause
such insurers to pay, on behalf of Indemnitee, all amounts payable as a result
of such proceeding in accordance with the terms of such applicable policy or
policies.

 

(b)               Subject to Section 9(b), in the event of any payment by the
Company under this Agreement, the Company shall be subrogated to the extent of
such payment to all of the rights of recovery of Indemnitee with respect to any
insurance policy. Indemnitee shall execute all papers required and take all
action reasonably necessary to secure such rights, including execution of such
documents as are reasonably necessary to enable the Company to bring an action,
suit or proceeding to enforce such rights in accordance with the terms of such
insurance policy. The Company shall pay or reimburse all expenses incurred by
Indemnitee in connection with such assistance.

 

(c)                Subject to Section 9(b), the Company shall not be liable
under this Agreement to make any payment of amounts otherwise indemnifiable
hereunder (including, but not limited to, judgments, fines and amounts paid in
settlement, and ERISA excise taxes or penalties) if and to the extent that
payment has actually been received by Indemnitee under any insurance policy,
contract, agreement or otherwise, except with respect to any excess beyond the
amount paid under any insurance policy, contract, agreement or otherwise, except
that any such payment made by or on behalf of any Indemnitee-related entity
shall not reduce the Company’s obligations under this Agreement; it being
understood that, consistent with Section 9(b), if applicable, the Company shall
bear full responsibility for jointly indemnifiable claims.

 



 

 

 

Section5.                Certain Definitions.

 

For purposes of this Agreement, in addition to terms defined elsewhere in this
Agreement, the following definitions shall apply:

 

(a)                The term “action, suit or proceeding” shall be broadly
construed and shall include, without limitation, the investigation, preparation,
prosecution, defense, settlement, arbitration and appeal of, and the giving of
testimony in, any threatened, pending or completed claim, action, suit,
arbitration, alternative dispute resolution mechanism, inquiry, administrative
hearing or other proceeding, and whether civil, criminal, administrative or
investigative, regulatory or legislative (formal or informal) in nature,
including any appeal therefrom, in which Indemnitee was, is or will be, or is
threatened to be involved as a party or otherwise by reason of Indemnitee’s
Corporate Status, whether or not serving in such capacity at the time any
liability or expense is incurred, including any such matter pending or
threatened on or before the date of this Agreement.

 

(b)               The term “Beneficial Owner” shall have the meaning given to
such term in Rule 13d-3 under the Exchange Act; provided, however, that
Beneficial Owner shall exclude any person or entity otherwise becoming a
“Beneficial Owner” by reason of the stockholders of the Company approving a
merger of the Company with another entity.

 

(c)                The term “Board” means the Board of Directors of the Company.

 

(d)               A “Change in Control” shall be deemed to occur upon the
earliest to occur after the date of this Agreement of any of the following
events:

 

(i)                 any person or entity is or becomes the Beneficial Owner,
directly or indirectly, of securities of the Company representing thirty five
percent (35%) or more of the combined voting power of the Company’s then
outstanding securities;

 

(ii)               during any period of two (2) consecutive years (not including
any period prior to the execution of this Agreement), individuals who at the
beginning of such period constitute the Board, and any new director (other than
a director designated by a person or entity who has entered into an agreement to
effect a transaction described in Section 5(d)(i), Section 5(d)(iii) or Section
5(d)(iv)) whose election by the Board or nomination for election by the
Company’s stockholders was approved by a vote of at least two-thirds of the
directors then still in office who either were directors at the beginning of the
period or whose election or nomination for election was previously so approved,
cease for any reason to constitute at least a majority of the members of the
Board;

 

(iii)             the effective date of a merger or consolidation of the Company
with any other entity, other than a merger or consolidation which would result
in the voting securities of the Company outstanding immediately prior to such
merger or consolidation continuing to represent (either by remaining outstanding
or by being converted into voting securities of the surviving entity) more than
51% of the combined voting power of the voting securities of the surviving
entity outstanding immediately after such merger or consolidation and with the
power to elect at least a majority of the board of directors or other governing
body of such surviving entity;

 



 

 

 

(iv)             the approval by the stockholders of the Company of a complete
liquidation of the Company or an agreement for the sale or disposition by the
Company of all or substantially all of the Company’s assets; or

 

(v)               there occurs any other event of a nature that would be
required to be reported in response to Item 6(e) of Schedule 14A of Regulation
14A (or a response to any similar item on any similar schedule or form)
promulgated under the Exchange Act, whether or not the Company is then subject
to such reporting requirement.

 

(e)                The term “Delaware Court” means the Chancery Court of the
State of Delaware.

 

(f)                The term “Disinterested Director” means a director of the
Company who is not and was not a party to the action, suit or proceeding or
another action, suit or proceeding based on the same claim, issue or matter in
respect of which indemnification is sought by Indemnitee.

 

(g)               The term “Exchange Act” means the Securities Exchange Act of
1934, as amended from time to time.

 

(h)               The term “expenses” shall be broadly construed and shall
include, without limitation, any and all direct and indirect fees, costs,
disbursements and expenses of any type or nature whatsoever (including, without
limitation, all attorneys’, accountants’ and other experts’ fees and related
disbursements, supersedes or appeal bonds, other out-of-pocket costs, and
reasonable compensation for time spent by Indemnitee for which Indemnitee is not
otherwise compensated by the Company or any third party), actually and
reasonably incurred by Indemnitee in connection with prosecuting, defending,
preparing to prosecute or defend, investigating, being or preparing to be a
witness in, or otherwise participating in, an action, suit or proceeding or
establishing or enforcing a right to indemnification under this Agreement or
otherwise, as well as any and all fees, costs, disbursements and expenses
incurred in connection with a claim that is indemnifiable hereunder and any
appeal resulting from any such action, suit or proceeding, including, without
limitation, the premium, security for, and other costs relating to any cost
bond, supersedeas bond, or other appeal bond or its equivalent.

 

(i)                 The term “Independent Counsel” means a law firm, or a member
of a law firm, that is experienced in matters of Delaware corporate law and, at
the applicable time, neither is, nor in the five (5) years prior to such time
had been, retained to represent: (i) the Company or Indemnitee in any matter
material to either party (other than with respect to matters concerning other
indemnitees under indemnification agreements similar to this Agreement), or (ii)
any other party to the action, suit or proceeding giving rise to a claim for
indemnification hereunder. Notwithstanding the foregoing, the term “Independent
Counsel” shall not include any person or firm who, under the applicable
standards of professional conduct then prevailing, would have a conflict of
interest in representing either the Company or Indemnitee in an action to
determine Indemnitee’s rights under this Agreement.

 

(j)                 The term “judgments, fines, penalties and amounts paid in
settlement” shall be broadly construed and shall include, without limitation,
all direct and indirect payments of any type or nature whatsoever, as well as
any penalties or excise taxes assessed on a person with respect to an employee
benefit plan).

 



 

 

 

Section6.                Limitation on Indemnification.

 

Notwithstanding any other provision herein to the contrary, the Company shall
not be obligated pursuant to this Agreement:

 

(a)                Claims Initiated by Indemnitee. To indemnify or advance
expenses to Indemnitee with respect to an action, suit or proceeding (or part
thereof), however denominated, voluntarily initiated by Indemnitee and not by
way of defense, other than any action, suit or proceeding (i) brought to
interpret this Agreement and/or establish or enforce a right to indemnification
or advancement of expenses under this Agreement or any law, including, without
limitation, pursuant to Section 145 of the DCGL (which shall be governed by the
provisions of Section 3(e)), (ii) brought for recovery under any liability
insurance policy maintained by the Company, or (iii) that was authorized or
consented to by the Board, it being understood and agreed that such
authorization or consent shall not be unreasonably withheld in connection with
any compulsory counterclaim brought by Indemnitee in response to an action, suit
or proceeding otherwise indemnifiable under this Agreement.

 

(b)               Section 16(b) Matters. To indemnify Indemnitee with respect to
any action, suit or proceeding if, when and only to the extent that a final
judicial determination is made (as to which all rights of appeal therefrom have
been exhausted or lapsed) against Indemnitee for disgorgement of profits made
from the purchase or sale by Indemnitee of securities of the Company pursuant to
the provisions of Section 16(b) of the Exchange Act; provided, that nothing in
this Section 6(b) is intended to limit Indemnitee’s right to the advancement of
expenses to defend against any such action, suit or proceeding as provided in,
and subject to, Section 2 hereof.

 

(c)                Claims Initiated by the Company with the Authorization of the
Board. To indemnify or advance expenses to Indemnitee with respect to an action,
suit or proceeding (or part thereof) asserted against Indemnitee, however
denominated, where such action, suit or proceeding (or part thereof) was
initiated by the Company or asserted by the Company as a counterclaim, where the
initiation of such action, suit or proceeding (or part thereof) was authorized
by the Board. For the avoidance of doubt, the Company confirms that the
exclusion from indemnity and advancement set forth in the preceding sentence
shall not be applicable to claims asserted derivatively by third parties on
behalf of the Company.

 

Section7.                Certain Settlement Provisions.

 

The Company shall have no obligation to indemnify Indemnitee under this
Agreement for any amounts paid in settlement of any action, suit or proceeding
without the Company’s prior written consent. The Company shall not, without the
prior written consent of Indemnitee, effect any settlement of any action, suit
or proceeding which Indemnitee is or could have been a party unless such
settlement (a) involves the payment of money solely by the Company or its
insurers, and does not otherwise impose any obligation or restriction on
Indemnitee, (b) does not require Indemnitee to admit any liability, wrongdoing,
culpability or violation of law, and (c) and includes a complete and
unconditional release of Indemnitee from all liability on all claims that are
the subject matter of such action, suit or proceeding. Neither the Company nor
Indemnitee will unreasonably withhold its or his consent to any proposed
settlement; provided, that Indemnitee may withhold consent to any settlement
that does not comply with the requirements of the immediately preceding
sentence.

 



 

 

 

Section8.                Savings Clause.

 

If any provision or provisions (or portion thereof) of this Agreement shall be
invalidated on any ground by any court of competent jurisdiction, then the
Company shall nevertheless (a) indemnify and advance expenses to Indemnitee as
provided herein to the fullest extent possible, (b) the validity, legality and
enforceability of the remaining provisions of this Agreement (including, without
limitation, all portions of any Section of this Agreement containing any such
provision held to be invalid, illegal or unenforceable, that are not themselves
invalid, illegal or unenforceable) shall not in any way otherwise be affected or
impaired thereby and (c) the provisions of this Agreement (including, without
limitation, all portions of any Section of this Agreement containing any such
provision held to be invalid, illegal or unenforceable) shall otherwise be
construed so as to give effect to the intent manifested by the provision held
invalid, illegal or unenforceable and to give effect to the intent of this
Agreement (including, without limitation, as set forth in Section 13) to the
fullest extent possible.

 

Section9.                Contribution/Jointly Indemnifiable Claims.

 

(a)                In order to provide for just and equitable contribution in
circumstances in which the indemnification provided for herein is held by a
court of competent jurisdiction to be unavailable to Indemnitee in whole or in
part, it is agreed that, in such event, the Company shall, to the fullest extent
permitted by law, contribute to the payment of all of Indemnitee’s loss and
liability suffered and expenses (including, without limitation, attorneys’
fees), judgments, fines and amounts paid in settlement reasonably incurred by or
on behalf of Indemnitee in connection with any action, suit or proceeding,
including any appeals, in an amount that is just and equitable in the
circumstances; provided, that, without limiting the generality of the foregoing,
such contribution shall not be required where such holding by the court is due
to any limitation on indemnification set forth in Section 4(c), Section 6 or
Section 7 hereof.

 

(b)               Given that certain jointly indemnifiable claims may arise due
to the service of the Indemnitee as a director, officer or advisory committee
member of the Company at the request of the Indemnitee-related entities, the
Company acknowledges and agrees that the Company shall be fully and primarily
responsible for the payment to the Indemnitee in respect of indemnification or
advancement of expenses in connection with any such jointly indemnifiable claim,
pursuant to and in accordance with the terms of this Agreement, irrespective of
any right of recovery the Indemnitee may have from the Indemnitee-related
entities. Under no circumstance shall the Company be entitled to any right of
subrogation or contribution by the Indemnitee-related entities and no right of
advancement or recovery the Indemnitee may have from the Indemnitee-related
entities shall reduce or otherwise alter the rights of the Indemnitee or the
obligations of the Company hereunder. In the event that any of the
Indemnitee-related entities shall make any payment to the Indemnitee in respect
of indemnification or advancement of expenses with respect to any jointly
indemnifiable claim, the Indemnitee-related entity making such payment shall be
subrogated to the extent of such payment to all of the rights of recovery of the
Indemnitee against the Company, and Indemnitee shall execute all papers
reasonably required and shall do all things that may be reasonably necessary to
secure such rights, including the execution of such documents as may be
necessary to enable the Indemnitee-related entities effectively to bring suit to
enforce such rights. For the avoidance of doubt, the intent of the parties is
that the Company’s obligations hereunder with respect to indemnification and
advancement of fees shall be primary and those of any Indemnitee-related entity
(but not any insurance company) including, without limitation, The Blackstone
Group L.P., shall be secondary; provided however, that nothing herein is
intended to diminish or reduce the obligation of any insurer or to limit the
rights of any insured arising under any directors and officers liability policy
or any other applicable policy of insurance. The Company and Indemnitee agree
that each of the Indemnitee-related entities shall be third-party beneficiaries
with respect to this Section 9(b), entitled to enforce this Section 9(b) as
though each such Indemnitee-related entity were a party to this Agreement. For
purposes of this Section 9(b), the following terms shall have the following
meanings:

 



 

 

 

(i)                 The term “Indemnitee-related entities” means any
corporation, limited liability company, partnership, joint venture, trust,
employee benefit plan or other enterprise (other than the Company or any other
corporation, limited liability company, partnership, joint venture, trust,
employee benefit plan or other enterprise Indemnitee has agreed, on behalf of
the Company or at the Company’s request, to serve as a director, officer,
advisory committee member, employee or agent and which service is covered by the
indemnity described in this Agreement) from whom an Indemnitee may be entitled
to indemnification or advancement of expenses with respect to which, in whole or
in part, the Company may also have an indemnification or advancement obligation.

 

(ii)               The term “jointly indemnifiable claims” shall be broadly
construed and shall include, without limitation, any action, suit or proceeding
for which the Indemnitee shall be entitled to indemnification or advancement of
expenses from both the Indemnitee-related entities and the Company pursuant to
Delaware law, any agreement or the certificate of incorporation, bylaws,
partnership agreement, operating agreement, certificate of formation,
certificate of limited partnership or comparable organizational documents of the
Company or any subsidiary of the Company, or the Indemnitee-related entities, as
applicable.

 

Section10.            Form and Delivery of Communications.

 

All notices, requests, demands and other communications under this Agreement
shall be in writing and shall be deemed to have been duly given if (a) delivered
by hand, upon receipt by the party to whom said notice or other communication
shall have been directed, (b) mailed by certified or registered mail with
postage prepaid, on the third business day after the date on which it is so
mailed, (c) mailed by reputable overnight courier, one day after deposit with
such courier and with written verification of receipt (d) sent by facsimile
transmission, upon receipt by the sender of a printed confirmation of
transmittal, or (e) sent by e-mail transmission, upon receipt by the sender of
electronic confirmation of such transmittal.

 



 

 

 

Section11.            Non-Exclusivity.

 

The rights of indemnification and to receive advancement of expenses set forth
in this Agreement shall not be deemed exclusive of, but shall be cumulative and
in addition to, any other rights to which Indemnitee may at any time be entitled
under applicable law (as amended from time to time), in equity, the Certificate
of Incorporation, the By-laws, any agreement, a vote of stockholders or a
resolution of directors, or otherwise. To the extent that a change in Delaware
law, whether by statute or judicial decision, permits greater indemnification or
advancement of expenses than would be afforded currently under the By-laws and
this Agreement, it is the intent of the parties hereto that Indemnitee shall
enjoy by this Agreement the greater benefits so afforded by such change;
provided, however, that no change in Delaware law shall have the effect of
reducing the benefits available to Indemnitee hereunder based on Delaware law as
in effect on the date hereof or as such benefits may improve as a result of
amendments after the date hereof. To the extent that there is a conflict or
inconsistency between the terms of this Agreement and the Certificate of
Incorporation or By-Laws, it is the intent of the parties hereto that Indemnitee
shall enjoy the greater benefits regardless of whether contained herein, in the
Certificate of Incorporation or By-Laws. No amendment or alteration of the
Certificate of Incorporation or By-Laws or any other instrument or agreement
shall adversely affect the rights provided to Indemnitee under this Agreement.

 

Section12.            No Construction as Employment Agreement.

 

Nothing contained herein shall be construed as giving Indemnitee any right to be
retained as a director of the Company or in the employ of the Company. For the
avoidance of doubt, the indemnification and advancement of expenses provided
under this Agreement shall continue as to Indemnitee regardless of whether
Indemnitee continues in his Corporate Status.

 

Section13.            Interpretation of Agreement.

 

It is understood that the parties hereto intend this Agreement to be interpreted
and enforced so as to provide indemnification to Indemnitee to the fullest
extent now or hereafter permitted by law (including, without limitation, the
DGCL).

 

Section14.            Entire Agreement.

 

This Agreement constitutes the entire agreement between the parties hereto with
respect to the subject matter hereof and supersedes all prior agreements and
understandings, oral, written and implied, between the parties hereto with
respect to the subject matter hereof; provided, however, that this Agreement is
a supplement to and in furtherance of the Certificate of Incorporation, the
By-laws, any employment agreement between Indemnitee and the Company or any of
its subsidiaries and applicable law, and shall not be deemed a substitute
therefor, nor to diminish or abrogate any rights of Indemnitee thereunder.

 

Section15.            Modification and Waiver.

 

No supplement, modification, waiver or amendment of this Agreement shall be
binding unless executed in writing by both of the parties hereto. No waiver of
any of the provisions of this Agreement shall be deemed or shall constitute a
waiver of any other provision hereof (whether or not similar) nor shall such
waiver constitute a continuing waiver. For the avoidance of doubt, this
Agreement may not be terminated by the Company without Indemnitee’s prior
written consent.

 



 

 

 

Section16.            Most Favored Indemnitee.

 

In the event the Company or any of its subsidiaries enters into an
indemnification agreement with another director, officer, employee or agent of
the Company or any of its subsidiaries containing a term or terms more favorable
to the indemnitee than the terms contained herein (as determined by Indemnitee),
Indemnitee shall be afforded the benefit of such more favorable term or terms
and such more favorable term or terms shall be deemed incorporated by reference
herein as if set forth in full herein. As promptly as practicable following the
execution by the Company or the relevant subsidiary of each indemnity agreement
with any such other director, officer, employee or agent (a) the Company shall
send a copy of the indemnity agreement to Indemnitee, and (b) if requested by
Indemnitee, the Company shall prepare, execute and deliver to Indemnitee an
amendment to this Agreement containing such more favorable term or terms.

 

Section17.            Successors and Assigns.

 

All of the terms and provisions of this Agreement shall be binding upon, shall
inure to the benefit of and shall be enforceable by the parties hereto and their
respective successors, assigns, heirs, executors, administrators and legal
representatives. The Company shall require and cause any direct or indirect
successor (whether by purchase, merger, consolidation or otherwise) to all or
substantially all of the business or assets of the Company, by written agreement
in form and substance reasonably satisfactory to Indemnitee, expressly to assume
and agree to perform this Agreement in the same manner and to the same extent
that the Company would be required to perform if no such succession had taken
place. Neither this Agreement nor any duties or responsibilities pursuant hereto
may be assigned by the Company to any other person or entity without the prior
written consent of Indemnitee.

 

Section18.            Service of Process and Venue.

 

The Company and Indemnitee hereby irrevocably and unconditionally (a) agree that
any action, suit or proceeding arising out of or in connection with this
Agreement shall be brought only in the Delaware Court, and not in any other
state or federal court in the United States of America or any court in any other
country, (b) consent to submit to the exclusive jurisdiction of the Delaware
Court for purposes of any action, suit or proceeding arising out of or in
connection with this Agreement, (c) waive any objection to the laying of venue
of any such action, suit or proceeding in the Delaware Court, and (d) waive, and
agree not to plead or to make, any claim that any such action, suit or
proceeding brought in the Delaware Court has been brought in an improper or
inconvenient forum.

 

Section19.            Governing Law.

 

This Agreement shall be governed by and construed in accordance with the laws of
the State of Delaware, without regard to its conflict of laws rules which would
require the application of the laws of a jurisdiction other than the State of
Delaware.

 

Section20.            Specific Performance.

 

The parties recognize that if any provision of this Agreement is violated, or
threatened to be violated, by the Company, Indemnitee may be without an adequate
remedy at law. Accordingly, in the event of any such violation or threatened
violation, Indemnitee shall be entitled, if Indemnitee so elects, to institute
proceedings, either in law or at equity, to obtain damages, to enforce specific
performance, to enjoin such violation, or to obtain any relief or any
combination of the foregoing as the Indemnitee may elect to pursue.

 



 

 

 

Section21.            Third Party Beneficiaries.

 

Except as specifically provided in Section 9(b), nothing in this Agreement,
expressed or implied, is intended or shall be construed to confer any right,
remedy or claim upon any person or entity other than the parties hereto and
their respective successors (including any direct or indirect successor by
purchase, merger, consolidation or otherwise to all or substantially all of the
business and/or assets of the Company), assigns, heirs, executors,
administrators and legal representatives.

 

Section22.            Counterparts.

 

This Agreement may be executed in one or more counterparts, each of which shall
be deemed to be an original and all of which together shall be deemed to be one
and the same instrument, notwithstanding that both parties are not signatories
to the original or same counterpart. Each counterpart may be delivered by
facsimile transmission or e-mail (as a .pdf, .tif or similar un-editable
attachment), which transmission shall be deemed delivery of an originally
executed counterpart hereof.

 

Section23.            Headings.

 

The section and subsection headings contained in this Agreement are for
reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement.

 

This Agreement has been duly executed and delivered to be effective as of the
date stated above.

 

 

ADVAXIS, INC.         By:     Name:     Title:    



 



 

INDEMNITEE:

 

  

_______________________________________

Name:

 

Address:

 



 

